Title: VI. James Madison’s Concurring Opinion, [14 July 1790]
From: Madison, James
To: Washington, George



[14 July 1790]

This reasoning is inforced by the clause (Art. 2. Sect. 1. <cl. 3>) which says the list of votes of the electors shall be transmitted to the seat of Govt. directed to the President of the Senate who in presence of the Senate and H of Reps. shall open the certificates &c. The seat of Congress then must be at the seat of Govt. It is admitted  that the seat of Govt. can not be where the Ex: part of the Govt. does not sit. The three branches then must sit together and each having a will independent of the others, all must concur in saying where the common seat shall be, that is, a law ought to pass for the purpose.
